United States Court of Appeals
                      For the First Circuit


No. 09-1529

                          UNITED STATES,

                            Appellee,

                                v.

                         DARREN FRANKLIN,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on January 5, 2011 is amended
as follows:

     On   p.5,   line  9, add     the  following   footnote   after
"MacLaughlin": "The record includes both McLaughlin and MacLaughlin
as spellings of the detective's name; we choose the more frequently
occurring MacLaughlin." Renumber footnotes 2-6.

     On p.7, line 20, and on p.8, line 1, "McLaughlin" should be
"MacLaughlin".